Judgment unanimously affirmed. Memorandum: Defendant contends that County Court erred by denying his motion to suppress statements made to the police. Defendant’s contention is without merit. The testimony at the suppression hearing supports the court’s finding that the statements were voluntarily given. Defendant did not unequivocally assert his right to counsel. His statement, "maybe I need an attorney”, did not inform police of his intention to retain counsel; therefore, his right to counsel did not attach (People v Hicks, 69 NY2d 969, 970; People v Dehmler, 188 AD2d 1056; People v Ashraf, 186 AD2d 1057, lv denied 80 NY2d 1025). (Appeal from Judgment of Chautauqua County Court, Adams, J.—Attempted Burglary, 3rd Degree.) Present—Callahan, J. P., Green, Lawton, Fallon and Boehm, JJ.